Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 04, 2018

The Court of Appeals hereby passes the following order:

A18A1313. JAMES RENARD FELTON v. THE STATE.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13.

      On March 16, 2018, this Court ordered the appellant to file an enumeration of
errors and a brief no later than April 9, 2018. As of the date of this order, the
appellant’s enumeration of errors and brief still have not been filed. Accordingly, this
appeal is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals
Rules 7, 23 (a).

      Because appellant is represented by counsel, he is hereby informed of the
following in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995):
This appeal has been dismissed because no appellant’s brief has been filed. If you still
wish to appeal, you may petition the trial court for leave to file an out-of-time appeal.
If the trial court enters an order granting your request, you will have 30 days from the
filing date of that order to file a notice of appeal referencing your conviction. If the
trial court enters an order denying your request, you will have 30 days from the filing
date of that order to file a notice of appeal referencing the denial of your request for
an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to appellant as well
as to appellant’s attorney, and the latter is also directed to send a copy to appellant.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/04/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.